

116 S1384 IS: Prescription Drug Rebate Reform Act of 2019
U.S. Senate
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1384IN THE SENATE OF THE UNITED STATESMay 9, 2019Mr. Romney (for himself and Mr. Braun) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo reform prescription drug pricing and reduce out-of-pocket costs by ensuring consumers benefit
 from negotiated rebates.1.Short titleThis Act may be cited as the Prescription Drug Rebate Reform Act of 2019.2.Cost-sharing with respect to prescription drugs(a)In generalSubpart II of part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–11 et seq.) is amended by adding at the end the following:2729A.Cost-sharing with respect to prescription drugs(a)In generalA group health plan or health insurance issuer offering group or individual health insurance coverage shall set any coinsurance obligation an enrollee has with respect to a prescription drug covered by the plan or coverage based on the net price of the drug, such that no payment by the enrollee with respect to the drug is based on a percentage of the list price of a drug.(b)ApplicabilitySubsection (a)—(1)shall apply with respect to a prescription drug benefit when the enrollee is required to pay a deductible with respect to such benefits and—(A)has not yet satisfied the deductible under the plan or coverage; or(B)has another coinsurance obligation with respect to such benefits under the plan or coverage; and(2)shall not apply if, with respect to the dispensed quantity of a prescription drug, the net price and list price are the same, or are different by not more than 1 cent.(c)CopaymentsNothing in this section prevents a group health plan or health insurance issuer from requiring a copayment for any prescription drug if such copayment is not tied to a percent of the specified cost of the drug.(d)DefinitionsIn this section—(1)the term coinsurance means, with respect to prescription drug coverage under a group health plan or group or individual health insurance coverage, a payment obligation of an enrollee in such health plan or health insurance coverage that is based on a portion or percentage of the specified cost of a prescription drug, which may be up to 100 percent of that cost;(2)the term deductible means the payment obligation of an enrollee in a group health plan or group or individual health insurance coverage before the group health plan or group or individual health insurance coverage will pay any portion of the cost of prescription drug coverage;(3)the term list price has the meaning given the term wholesale acquisition cost in section 1847A(c)(6)(B) of the Social Security Act;(4)the term net price means, with respect to prescription drug coverage under a group health plan or group or individual health insurance coverage, the list price of the drug net all rebates, discounts, concessions, and other adjustments applied to the cost paid by the group health plan or health insurance issuer, or by any other entity that provides pharmacy benefit management services under a contract with any such group health plan or health insurance issuer, regardless of whether such adjustments are prospective or retrospective; and(5)the term prescription drug mean a drug, as defined in section 201(g) of the Federal Food, Drug, and Cosmetic Act, that is subject to section 503(b)(1) of such Act..(b)Effective dateSection 2729A of the Public Health Service Act, as added by subsection (a), shall apply with respect to plan years beginning on or after January 1, 2021.